Exhibit 10.20

MILLENNIAL MEDIA, INC.

KEY EMPLOYEE AGREEMENT

This KEY EMPLOYEE AGREEMENT (the "Agreement")  is entered into effective
September 30, 2014 (the "Effective Date") by and between JASON KELLY (the
"Executive") and MILLENNIAL MEDIA, INC.,  a Delaware corporation (the
"Company'').

 

The Company desires to continue to employ the Executive and, in connection
therewith, to compensate the Executive for Executive's personal services to the
Company; and

 

The Executive wishes to be employed by the Company and provide personal services
to the Company in return for certain compensation.

 

Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

 

1.          EMPLOYMENT BY THE COMPANY.

 

1.1          Position. Subject to the terms set forth herein, the Company agrees
to employ Executive in the position of President of the Media Group, and
Executive hereby accepts such employment, with an employment start date of
October 13, 2014. During the term of Executive's employment with the Company,
subject to Section 4.1, Executive will devote Executive's best efforts and
substantially all of Executive's business time and attention to the business of
the Company (except for vacation periods as set forth herein and reasonable
periods of illness or other incapacities permitted by the Company's general
employment policies).

 

1.2          Duties. Executive shall serve as the President of the Media Group
of the Company, reporting to the Chief Executive Officer and performing such
duties and having such authority and powers as are customarily associated with
such position together with such other duties as are consistent with that
position and assigned to the Executive from time to time by the Board.

 

1.3          Other Employment Policies. The employment relationship between the
parties shall also be governed by the general employment policies and practices
of the Company, including those relating to protection of confidential
information and assignment of inventions, except that when the terms of this
Agreement differ from or are in conflict with the Company's general employment
policies or practices, this Agreement shall control.

 

2.          COMPENSATION.

 

2.1          Salary. As of the Effective Date, Executive shall receive for
Executive's services to be rendered hereunder an annualized base salary of
$400,000. Executive's base salary is subject to standard federal and state
payroll withholding requirements, payable in accordance with Company's standard
payroll practices. This amount will be reviewed each year during the term of
Executive's employment in accordance with the Company's standard practices and
will be subject to review and adjustment from time to time by the Company in its
 sole discretion, subject to Section



--------------------------------------------------------------------------------

 

6.4(b)(ii) below (Executive's salary, as may be increased or decreased in
accordance with this Agreement from time to time is hereinafter referred to as
"Base Salary").

 

2.2          Bonus. Executive shall be eligible for an annual incentive bonus
award opportunity in respect of each fiscal year during his term of employment
(the "Annual Bonus"). Executive shall have the opportunity to earn an Annual
Bonus equal to a maximum amount of eighty percent (80%) of Base Salary. Any
Annual Bonus shall be awarded by the Board in its sole discretion based upon an
annual incentive plan adopted by the Board (or Compensation Committee thereof)
at or near the beginning of each fiscal year during the term hereof. For
the 2014 fiscal year (January 1, 2014-December 31, 2014), Executive will be
eligible for a bonus if Executive continues to work through the end of 2014,
which shall be pro-rated according to the following formula: the amount of the
Annual Bonus that Executive would have earned had he worked the entire calendar
year multiplied by a fraction, the numerator of which shall be the number of
days employed in 2014, and the denominator of which shall be 365. Additionally,
if the Executive remains in the continuous employment of the Company through
December 31, 2014, then the Company will pay Executive a guaranteed bonus for
his services in the amount of $50,000, subject to standard federal and state
payroll withholding requirements. Any bonus shall be paid to Executive at the
same time as other similar bonuses are generally payable to other senior
executives of the Company, but in all events, any bonus earned pursuant to this
Section 2.2 will be paid on or before March 15 of the year following the year
for which it is earned.

 

2.3          Equity Compensation.

 

(a) New Hire Stock Option Grant. As soon as practicable after the Effective
Date, and subject to approval by the Board, Executive shall be granted an option
to purchase 150,000 shares of the Company's common stock (the "Initial Option")
pursuant to the Company's 2012 Equity Incentive Plan, as may be amended from
time to time (the "Plan"). The Initial Option shall be an incentive stock option
to the extent permissible under Section 422 of the Internal Revenue Code and
have an exercise price equal to the fair market value of the stock on the date
of the grant by the Board. The complete terms and conditions of the Initial
Option shall be set forth in a separate grant notice and/or agreement between
Executive and the Company. The Initial Option shall vest according to the
following schedule: 25% will vest immediately as of the first anniversary of the
date of grant, and the remaining 75% of the shares will then vest in equal
installments each month thereafter over the next 36 months, subject to
continuous service with the Company on such dates.

 

(b) New Hire Restricted Stock Units Grant. In addition, as soon as practicable
after the Effective Date, and subject to approval by the Board, Executive shall
be granted 150,000 Restricted Stock Units ("Initial RSUs") pursuant to the Plan.
The complete terms and conditions of the Initial RSUs shall be set forth in a
separate grant notice and/or agreement between Executive and the Company. The
Initial RSUs shall vest according to the following schedule: 25% will vest
immediately as of the first anniversary of the date of grant, and the remaining
75% of the shares will then vest in equal installments quarterly thereafter over
the next 36 months, subject to continuous service with the Company through such
dates.

 

(c) Special Retention Equity Grant. Additionally, as soon as practicable after
the Effective Date, and subject to approval by the Board, Executive shall be
granted 300,000 Restricted Stock Units ("Retention RSUs") pursuant to the Plan.
The complete terms and conditions of the Initial RSUs shall be set forth in a
separate grant notice and/or agreement between Executive and the



--------------------------------------------------------------------------------

 

Company. The Retention RSUs shall vest according to the following schedule: 50%
shall vest immediately as of the first anniversary of the date of grant, and the
remaining 50% will then vest in equal installments quarterly thereafter over the
next 12 months, subject to continuous service with the Company through such
date.

 

In addition, all of the foregoing Initial Stock Options, Initial RSUs, and
Retention RSUs collectively, the "Equity"), shall be subject to the following
acceleration provisions: (i) 50% of the then-unvested portion of the Equity
shall accelerate upon a "Single Trigger Event" (as defined below); and (ii) 100%
of the then-unvested portion of the Equity shall accelerate upon a "Double
Trigger Event" (as defined below). A "Single Trigger Event" shall mean that a
"Change in Control" (as such term is defined in the Plan) has been consummated.
A "Double Trigger Event" shall mean that (1) a "Change in Control" (as such term
is defined in the Plan) has been consummated and (2) Employee has been
terminated by the Company without "Cause," or resigns for "Good Reason" (other
than as a result of death or disability), as "Cause" and/or "Good Reason" is
defined in this Agreement, within one (1) month prior to, as of, or within
twelve (12) months after, the date that such Change in Control has been
consummated, and provided such termination is a "separation from service" (as
defined in Treasury Regulations Section 1.409A-1(h), a "Separation from
Service") and (3) provided Employee has signed and allowed to become effective a
release of claims within 60 days following his Separation from Service (as
defined under Treasury Regulation Section 1.409A-l(h)).

 

2.4          Standard Company Benefits. Executive shall be entitled to all
rights and benefits for which the Executive is eligible under the terms and
conditions of the standard Company benefits and compensation practices which may
be in effect from time to time and provided by the Company to its Executives
generally. The Company may adopt, change or delete plans, policies and
provisions in its sole discretion.

 

2.5          Expense Reimbursement. The Company will promptly reimburse
Executive for reasonable business expenses in accordance with the Company's
standard expense reimbursement policy. In addition, the Company will reimburse
up to $7,500 in documented legal fees and disbursements incurred by Executive in
connection with the review and negotiation of this Agreement within fifteen (15)
days after Executive submits to the Company documentation with respect to such
legal fees and disbursements, but in no even shall such reimbursement be paid
later than December 31, 2014.

 

3.          PROPRIETARY INFORMATION, INVENTIONS, NON-COMPETITION AND
NON-SOLICITATION OBLIGATIONS.

 

3.1          Agreement. As a condition of employment, Executive agrees to
execute and abide by the Employee Nondisclosure and Developments Agreement (the
"Proprietary Information Agreement"), which may be amended by the parties from
time to time without regard to this Agreement. The Proprietary Information
Agreement contains provisions that are intended by the parties to survive and do
survive termination or expiration of this Agreement.

 

4.          OUTSIDE ACTIVITIES.

 

4.1          Other Employment/Enterprise. Except with the prior written consent
of the Board, Executive will not, while employed by the Company, undertake or
engage in any other employment, occupation or business enterprise, other than
those in which Executive is a passive investor. Executive may engage in limited
advisory relationships with and serve on the boards of other companies (provided
such companies are not in competitive markets), scientific research, scholarly



--------------------------------------------------------------------------------

 

writing and publications, and civic and not-for-profit activities so long as
such activities do not materially interfere with the performance of Executive's
duties hereunder.

 

4.2          Conflicting Interests. Except as permitted by Section 4.3, while
employed by the Company, Executive agrees not to acquire, assume or participate
in, directly or indirectly, any position, investment or interest known by
Executive to be adverse or antagonistic to the Company, its business or
prospects, financial or otherwise.

 

4.3          Competing Enterprise. While employed by the Company, except on
behalf of the Company, Executive will not directly or indirectly, whether as an
officer, director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever which were
known by Executive to compete directly with the Company, throughout the world,
in any line of business engaged in (or then currently planned to be engaged in)
by the Company; provided, however, that anything above to the contrary
notwithstanding, Executive may own, as a passive investor, securities of any
public competitor corporation, so long as Executive's direct holdings in any one
such corporation shall not in the aggregate constitute more than 2% of the
voting stock of such corporation.

 

5.          FORMER EMPLOYMENT.

 

5.1          No Conflict With Existing Obligations. Executive represents that
Executive's performance of all the terms of this Agreement and as an Executive
of the Company do not and will not materially breach any agreement or obligation
of any kind made prior to Executive's employment by the Company, including
agreements or obligations Executive may have with prior employers or entities
for which Executive has provided services. Executive has not entered into, and
agrees Executive will not enter into, any agreement or obligation, either
written or oral, in conflict herewith.

 

5.2          No Disclosure of Confidential Information. If, in spite of Section
5.1, Executive should find that confidential information belonging to any former
employer might be usable in connection with the Company's business, Executive
will not intentionally disclose to the Company or use on behalf of the Company
any confidential information belonging to any of Executive's former employers
(except in accordance with agreements between the Company and any such former
employer); but during Executive's employment by the Company Executive will use
in the performance of Executive's duties all information which is generally
known and used by persons with training and experience comparable to Executive's
own and all information which is common knowledge in the industry or otherwise
legally in the public domain.

 

6.          TERMINATION OF EMPLOYMENT. The parties acknowledge that Executive's
employment relationship with the Company is at-will. Either Executive or the
Company may terminate the employment relationship at any time, with or without
Cause. The provisions of Sections 6.1 through 6.6 govern the amount of
compensation, if any, to be provided to Executive upon termination of employment
and do not alter this at-will status.

 

6.1          Termination by the Company Without Cause.

 

(a)          The Company shall have the right to terminate Executive's
employment with the Company at any time without Cause (as defined in Section
6.2(b) below) by giving notice as described in Section 6.6 of this Agreement.

 





--------------------------------------------------------------------------------

 

(b)          In the event Executive's employment is terminated without Cause
then provided that the Executive executes a general release in favor of the
Company, in form and substance reasonably acceptable to the Company (the
"Release"), which Release is effective as of the date required by the Release
agreement, but in no event later than 60 days following Executive's separation
from service (as defined under Treasury Regulation Section l.409A-l(h), and
without regard to any alternate definition thereunder, a "Separation from
Service"), and subject to Section 6.1(c), then:

 

(i)          the Company shall continue to pay Executive as severance
Executive's then-effective Base Salary for a period of the first six (6) months
following Executive's Separation from Service (the "Severance Period"), less
applicable withholdings and deductions, on the Company's regular payroll dates;

 

(ii)          if Executive is participating in the Company's group health
insurance plans on the Separation from Service, and Executive timely elects and
remains eligible for continued coverage under COBRA, or, if applicable, state
insurance laws, the Company shall pay that portion of Executive's COBRA premiums
that the Company was paying prior to the Separation from Service for the
Severance Period or for the continuation period for which Executive is eligible,
whichever is shorter (such shorter period, the "COBRA Payment Period”). The
Company's COBRA premium payment obligation will end immediately if the Executive
obtains health care insurance from any other source during the Severance Period.
However, if at any time the Company determines, in its discretion, that the
payment of the COBRA premiums would be reasonably likely to result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Internal
Revenue Code of 1986, as amended (the "Code") or any statute or regulation of
similar effect (including, without limitation, the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then in lieu of providing the Company's portion of the
COBRA premiums, the Company will instead pay Executive, on the first day of each
month of the remainder of the COBRA Payment Period, a fully taxable cash payment
equal to the portion of the COBRA premiums that the Company was paying prior to
the date of Executive's Separation from Service for that month, subject to
applicable tax withholdings and deductions.

 

(c)          The Company will not make any payments to Executive with respect to
any of the benefits pursuant to Section 6.1(b) prior to the 60th day following
Executive's Separation from Service. On the 60th day following Executive's
Separation from Service, and provided that Executive has delivered an effective
Release, the Company will make the first payment to Executive under Section
6.1(b) in a lump sum equal to the aggregate amount of payments that the Company
would have paid Executive through such date had the payments commenced on the
date of Executive's Separation from Service through such 60th day, with the
balance of the payments paid thereafter on the schedule described above, subject
to any delay in payment required by Section 7.11.

 

(d)          The benefits provided to Executive pursuant to this Section 6.1 are
in lieu of, and not in addition to, any benefits to which Executive may
otherwise be entitled under any Company severance plan, policy or program.

 

6.2          Termination by the Company for Cause.

 

(a)          The Company shall have the right to terminate Executive's
employment with the Company at any time for Cause by giving notice as described
in Section 6.6 of this Agreement.

 

(b)          "Cause"  for termination shall mean: (i) Executive's commission of



--------------------------------------------------------------------------------

 

any act constituting a felony or a crime involving fraud or moral turpitude;
(ii) Executive's wrongful act or omission which results in material harm to the
Company; (iii) Executive's willful violation of any material Company policy that
has, prior to any alleged violation, been communicated in writing to the
Executive, and which results in material harm to the Company; (iv) Executive's
material breach of any written agreement between the Executive and the Company
which results in material harm to the Company; (v) Executive's conduct that
demonstrates gross unfitness to serve the Company as determined in the sole
discretion of the Board; or (vi) breach of fiduciary duty by Executive which
results in an improper benefit to Executive or material harm to the Company, its
shareholders, or their respective interests.

 

(c)          In the event Executive's employment is terminated at any time for
Cause, Executive will not be entitled to receive severance pay or any other such
severance compensation, except that, pursuant to the Company's standard payroll
policies, the Company shall pay to Executive the accrued but unpaid salary of
Executive through the date of termination, together with all compensation and
benefits payable to Executive through the date of termination under any
compensation or benefit plan, program or arrangement during such period.

 

6.3          Resignation by the Executive.

 

(a)          Executive may resign from Executive's employment with the Company
at any time by giving notice as described in Section 6.6.

 

(b)          In the event Executive resigns from Executive's employment with the
Company (other than for Good Reason as set forth in Section 6.4), Executive will
not receive severance pay or any other such severance compensation, except that,
pursuant to the Company's standard payroll policies, the Company shall pay to
Executive the accrued but unpaid salary of Executive through the date of
resignation, together with all compensation and benefits payable to Executive
through the date of resignation under any compensation or benefit plan, program
or arrangement during such period.

 

6.4          Resignation by the Executive for Good Reason.

 

(a)          Provided Executive has not previously been notified of the
Company's intention to terminate Executive's employment, the Executive may
resign from Executive's employment for "Good Reason"  within sixty (60) days
after the initial occurrence of one of the events specified in Section 6.4(b)
below, by giving notice as described in Section 6.6 of this Agreement.

 

(b)          "Good Reason"  for resignation shall mean the occurrence of any of
the following without the Executive's prior written consent: (i) a material
diminution of Executive's authority, responsibilities or duties; provided,
however, that the acquisition of the Company and subsequent conversion of the
Company to a division or unit of the acquiring company will not by itself result
in a diminution of Executive's responsibilities or duties; (ii) a material
diminution by the Company in Executive's Base Salary; (iii) the Company's
requiring Executive to be based anywhere other than the Company's offices in New
York, NY, notwithstanding that Executive's job may require travel from time to
time, and such travel shall not constitute Good Reason herein, or (iv) a
material breach of this Agreement by the Company; provided, that prior to any
termination for Good Reason pursuant this Section 6.4(b), the Executive shall
first provide the Board reasonable written notice within thirty (30) days of the
initial occurrence of one of the events specified in clauses (i), (ii), (iii) or
(iv) of this Section 6.4(b), setting forth the reasons that the Executive
believes exist that give rise to "Good Reason" for resignation, stating that the
Company shall have thirty (30) business days to



--------------------------------------------------------------------------------

 

cure such "Good Reason", and the "Good Reason" has not been cured by the Company
within thirty (30) business days after such notice has been delivered.
Notwithstanding the foregoing, any actions taken by the Company to accommodate a
disability of the Executive or pursuant to the Family and Medical Leave Act
shall not be a Good Reason for purposes of this Agreement.

 

(c)          In the event Executive resigns from Executive's employment for Good
Reason, and subject to Section 6.4(d), the Executive shall be entitled to
receive the same payments and benefits as Executive would receive under Section
6.1 had Executive been terminated by the Company without Cause, provided that
Executive executes a Release in favor of the Company that meets the criteria
specified in Section 6.1(b) and that Executive's receipt of the payments and
benefits are subject to all the terms and conditions of Section 6.1(c).

 

(d)          Executive shall not receive any of the benefits pursuant to Section
6.4(c) unless and until the Release becomes effective and can no longer be
revoked by Executive under its terms.

 

(e)          The benefits provided to the Executive pursuant to this Section 6.4
are in lieu of, and not in addition to, any benefits to which Executive may
otherwise be entitled under any Company severance plan, policy or program.

 

6.5          Termination by Virtue of Death or Disability of the Executive.

 

(a)          In the event of Executive's death during the term of this
Agreement, all obligations of the parties hereunder shall terminate immediately,
and the Company shall, pursuant to the Company's standard payroll policies, pay
to the Executive's legal representatives Executive's accrued but unpaid salary
through the date of death together with all compensation and benefits payable to
Executive through the date of death under any compensation or benefit plan,
program or arrangement during such period

 

(b)          Subject to applicable state and federal law, the Company shall at
all times have the right, upon written notice to the Executive, to terminate
this Agreement based on the Executive's Disability (as defined below).
Termination by the Company of the Executive's employment based on "Disability"
 shall mean termination because the Executive is unable to perform the essential
functions of Executive's position with or without accommodation due to a
disability (as such term is defined in the Americans with Disabilities Act) for
six months in the aggregate during any twelve month period. This definition
shall be interpreted and applied consistent with the Americans with Disabilities
Act, the Family and Medical Leave Act and other applicable law. In the event
Executive's employment is terminated based on the Executive's Disability,
Executive will not receive severance pay or any other such compensation;
provided, however, the Company shall, pursuant to the Company's standard payroll
policies, pay to Executive the accrued but unpaid salary of Executive through
the date of termination, together with all compensation and benefits payable to
Executive through the date of termination under any compensation or benefit
plan, program or arrangement during such period.

 





--------------------------------------------------------------------------------

 

6.6          Notice; Effective Date of Termination.

 

(a)          Termination of Executive's employment pursuant to this Agreement
shall be effective on the earliest of:

 

(i)          immediately after the Company gives written notice to Executive of
Executive's termination without Cause, unless the Company specifies a later
date, in which case, termination shall be effective as of such later date;

 

(ii)          immediately after the Company gives written notice to Executive of
Executive's termination or Cause;

 

(iii)          immediately upon the Executive's death;

 

(iv)          thirty (30) days after the Company gives written notice to
Executive of Executive's termination on account of Executive's Disability,
unless the Company specifies a later date, in which case, termination shall be
effective as of such later date, provided, that Executive has not returned to
the full time performance of Executive's duties prior to such date;

 

(v)          thirty (30) days after the Executive gives written notice to the
Company of Executive's resignation without Good Reason, unless the Company
agrees to a different date at any time between the date of notice and the date
of resignation, in which case the Executive's resignation shall be effective as
of such other date; or

 

(vi)          upon the end of the thirty (30) day cure period as provided in
Section 6.4(b) above (in the case of a resignation for Good Reason), if the
"Good Reason" has not been cured by the Company within such thirty (30) day cure
period and Executive otherwise fully complies with the procedures set forth in
Section 6.4(b) above, unless the Company agrees to a different date at any time
between the date of notice and the date of resignation, in which case the
Executive's resignation shall be effective as of such other date.

 

(b)          Executive will receive compensation through any required notice
period in the event of termination for any reason. However, the Company reserves
the right to require that the Executive not perform any services or report to
work during any required notice period.

 

7. GENERAL PROVISIONS.

 

7.1          Notices. Any notices provided hereunder must be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by electronic mail, telex or confirmed facsimile if sent
during normal business hours of the recipient, and if not, then on the next
business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to the Company at its primary office location and to Executive at
Executive's address as listed on the Company payroll, or at such other address
as the Company or the Executive may designate by ten (10) days advance written
notice to the other.

 

7.2          Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law



--------------------------------------------------------------------------------

 

or rule in any jurisdiction, such invalidity, illegality or unenforceability
will not affect any other provision or any other jurisdiction, but this
Agreement will be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provisions had never been contained
herein.

 

7.3          Waiver. If either party should waive any breach of any provisions
of this Agreement, Executive or it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

 

7.4          Complete Agreement. This Agreement, together with the Proprietary
Information Agreement, constitutes the entire agreement between Executive and
the Company with regard to the subject matter hereof. This Agreement is the
complete, final and exclusive embodiment of their agreement with regard to this
subject matter and supersedes any prior oral discussions or written
communications and agreements. This Agreement is entered into without reliance
on any promise or representation other than those expressly contained herein,
and it cannot be modified or amended except in writing signed by Executive and
an authorized officer of the Company.

 

7.5          Counterparts.  This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

 

7.6          Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

 

7.7          Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign any of Executive's duties hereunder and
Executive may not assign any of Executive's rights hereunder without the written
consent of the Company.

 

7.8          Survival. Executive's obligations under the Proprietary Information
Agreement shall survive termination of Executive's employment with the Company,
as provided therein.

 

7.9          Choice of Law. All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the law of the State of
Maryland.

 

7.10          Resolution of Disputes. Any controversy arising out of or relating
to this Agreement or the breach hereof shall be settled by binding arbitration
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association and judgment upon the award rendered may
be entered in any court having jurisdiction thereof. The location for the
arbitration shall be Baltimore, MD metropolitan area. Any award made by such
panel shall be final, binding and conclusive on the parties for all purposes,
and judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof. The arbitrators' fees and expenses and all
administrative fees and expenses associated with the filing of the arbitration
shall be borne by the Company; provided, however, that at Executive's option,
Executive may voluntarily pay up to one-half the costs and fees. The parties
acknowledge and agree that their obligations under this arbitration agreement
survive the termination of this Agreement and continue after the termination of
the employment relationship between Executive and the Company.

 





--------------------------------------------------------------------------------

 

7.11          Application of Section 409(A). It is intended that all of the
benefits provided under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Code and the
regulations and other guidance thereunder and any state law of similar effect
(collectively, "Section 409A") provided under Treasury Regulations Sections
1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9), and this Agreement will be
construed to the greatest extent possible as consistent with those provisions.
To the extent not so exempt, this Agreement (and any definitions in this
Agreement) will be construed in a manner that complies with Section 409A, and
incorporates by reference all required definitions and payment terms. For
purposes of Section 409A (including, without limitation, for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(iii)), Executive's right to receive
any installment payments under this Agreement will be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
under this Agreement will at all times be considered a separate and distinct
payment. Notwithstanding anything to the contrary set forth herein, any payments
and benefits provided under this Agreement (or under any other arrangement with
Executive) that constitute "deferred compensation" shall not commence in
connection with Executive's termination of employment unless and until Executive
has also incurred a Separation from Service. If the Company determines that any
of the payments or benefits upon a Separation from Service provided under this
Agreement (or under any other arrangement with Executive) constitute "deferred
compensation" under Section 409A and if Executive is a "specified employee" of
the Company (as defined in Section 409A(a)(2)(B)(i) of the Code) at the time of
his Separation from Service, then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Section 409A, the
timing of the payments upon a Separation from Service will be delayed as
follows: on the earlier to occur of (i) the date that is six months and one day
after the effective date of Executive's Separation from Service, and (ii) the
date of Executive's death (the earlier date, the "Delayed Initial Payment
Date"), the Company will (A) pay to Executive a lump sum amount equal to the sum
of the payments upon Separation from Service that Executive would otherwise have
received through the Delayed Initial Payment Date if the commencement of the
payments had not been delayed pursuant to this Section 7.11, and (B) begin
paying the balance of the payments in accordance with the applicable payment
schedules set forth above. No interest will be due on any amounts so deferred.

 

7.12          Golden Parachute Excise Tax. The Company and Executive agree that
Executive's execution of a non-competition agreement is a material inducement to
the severance payments and benefits provided pursuant to this Agreement, and the
Company further agrees such severance payments and benefits are payable on
account of such non-competition agreement. Notwithstanding the foregoing, if any
payment or benefit Executive would receive from the Company or otherwise in
connection with a Change in Control (as defined in the Plan) or other similar
transaction ("Payment") would (i) constitute a "parachute payment" within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the "Excise Tax"), then
such Payment will be equal to the Reduced Amount. The "Reduced Amount" will be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount ((x) or (y)), after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive's receipt of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a Reduced Amount will give rise to the greater after tax benefit,
the reduction in the Payments will occur in the following order: (a) reduction
of cash payments; (b) cancellation of accelerated vesting of equity awards other
than stock options; (c) cancellation of accelerated vesting of stock options;
and (d) reduction of other benefits paid to Executive. Within any such category
of payments and benefits (that is, (a), (b), (c) or (d)), a reduction will occur
first with respect to amounts that are not "deferred compensation" within the



--------------------------------------------------------------------------------

 

meaning of Section 409A and then with respect to amounts that are. In the event
that acceleration of compensation from Executive's equity awards is to be
reduced, such acceleration of vesting will be canceled, subject to the
immediately preceding sentence, in the reverse order of the date of grant.    

 

The registered public accounting firm engaged by the Company for general audit
purposes as of the day prior to the effective date of the event described in
Section 280G(b)(2)(A)(i) of the Code will perform the foregoing calculations. If
the registered public accounting firm so engaged by the Company is serving as
accountant or auditor for the acquirer or is otherwise unable or unwilling to
perform the calculations, the Company will appoint a nationally recognized firm
that has expertise in these calculations to make the determinations required
hereunder. The Company will bear all expenses with respect to the determinations
by such independent registered public accounting firm required to be made
hereunder. The firm engaged to make the determinations hereunder will provide
its calculations, together with detailed supporting documentation, to the
Company and Executive within thirty (30) calendar days after the date on which
Executive's right to a Payment is triggered (if requested at that time by the
Company or Executive) or such other time as reasonably requested by the Company
or Executive. Any good faith determinations of the independent registered public
accounting firm made hereunder will be final, binding and conclusive upon the
Company and Executive.

 

IN WITNESS WHEREOF,  the parties have executed this Key Employee Agreement on
the Effective Date.

 

 

MILLENNIAL MEDIA, INC.

 

 

 

 

 

By:

/s/ Robin Eletto

 

 

NAME: Robin Eletto

 

 

TITLE: EVP/Chief People Officer

 

 

 

 

 

/s/ Jason Kelly

 

Jason Kelly

 



--------------------------------------------------------------------------------